Citation Nr: 0727252	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  03-10 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for spondylolisthesis 
with bilateral pars defects.

2.  Entitlement to service connection for degenerative joint 
disease of the spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from November 
1966 to November 1972.  He served on active duty from May 
1967 to July 1967, and had several periods of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for spondylolisthesis 
with bilateral pars defects, and for degenerative joint 
disease of the spine.  In June 2004 the veteran testified 
before the Board at a hearing that was held at the RO.  The 
Board remanded the claims for additional development in May 
2005.

In a November 2005 decision, the Board denied entitlement to 
service connection for spondylolisthesis with bilateral pars 
defects, and for degenerative joint disease of the spine.  
The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).

Pursuant to a Joint Motion to Vacate and Remand, the Court, 
in a January 2007 Order, vacated the November 2005 decision 
and remanded the appeal to the Board. 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

The veteran contends that his service-connected bilateral 
knee disabilities resulted in an altered gait, which caused 
him to develop spondylolisthesis with bilateral pars defects 
and degenerative joint disease of the spine.  Alternatively, 
the veteran asserts that his service-connected bilateral knee 
disabilities resulted in an altered gait, aggravating his 
current spondylolisthesis with bilateral pars defects and 
degenerative joint disease of the spine.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2006); see also Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The record reflects that in June 2004 the veteran's private 
physician opined that his arthritic knees could be 
contributing to his buttock and back pain.  In an opinion 
dated later in June, the veteran's private physician stated, 
"[a]s the veteran's long time physician I feel that more 
likely than not, his hip and back pain is caused by the way 
he walks.  His walking pattern is due to injuries to his 
knees during Basic Training while he served in the 
military."

In a May 2005 addendum to the August 2003 VA examination the 
examiner opined that it was less likely than not that the 
veteran's spondylolisthesis and bilateral pars defects as 
well as degenerative joint disease had any relationship to 
the service-connected stress fractures as they occurred 
during Basic Training.  The examiner, however, did not 
address whether the veteran's altered gait was the result of 
his service-connected bilateral knee disabilities, whether 
the veteran's congenital spondylolisthesis had been 
aggravated by the antalgic gait that arose out of the 
veteran's service-connected disability, or whether his 
degenerative joint disease of the spine had been caused by 
the same antalgic gait.  Additionally, the examiner failed to 
comment as to the relationship between the veteran's service-
connected degenerative joint disease of the knees and his 
spondylolisthesis and bilateral pars defects as well as 
degenerative joint disease of the spine.


Accordingly, while the veteran in this case has already been 
afforded a VA examination, the Board finds that a remand for 
an etiological opinion is necessary, as it remains unclear to 
the Board whether the veteran's altered gait is etiologically 
related to his bilateral knee disabilities, and whether his 
altered gait caused or contributed to the veteran's 
development of spondylolisthesis and bilateral pars defects 
and degenerative joint disease of the spine.

If the veteran's service-connected bilateral knee 
disabilities did not cause those disorders, VA must also 
consider whether they may have aggravated those disorders.  
The Board notes, in this regard, that 38 C.F.R. § 3.310, the 
regulation which governs service connection on the basis of 
aggravation, was revised, effective in October 2006.  
However, since the claims underlying this appeal were 
submitted prior to that date, the prior version of 38 C.F.R. 
§ 3.310 applies.  Service connection on the basis of 
aggravation must be considered.  Secondary service connection 
includes those circumstances where a disorder is proximately 
due to or the result of a service-connected disability, 
including cases where an otherwise non-service-connected 
disability is aggravated (rather than caused) by a service-
connected disability.  See Allen, 7 Vet. App. 439, 448-449 
(1995); see also Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004). 

Accordingly, the case is REMANDED for the following actions:

1.  Even though the veteran has 
previously been sent notice of the 
provisions of the VCAA, it is the 
Board's opinion that the veteran should 
again be provided with notice of VA's 
duties to assist and notify him, set 
forth in the Veterans Claims Assistance 
Act of 2000, codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006), and implementing 
regulations, including 38 C.F.R § 3.159 
(2006).  In particular, the notice 
should include an explanation as to the 
information or evidence needed to 
establish service connection on a 
secondary basis, as proximately due or 
aggravated by a service-connected 
disability.  The notice described in 
this paragraph should be issued prior 
to issuance of a supplemental statement 
of the case (SSOC).  

2.  Forward the claims file to a 
qualified VA physician to review the 
record and render an etiological 
opinion addressing whether the 
veteran's altered gait is etiologically 
related to his bilateral knee 
disabilities, and whether his altered 
gait caused or contributed to the 
veteran's development of 
spondylolisthesis and bilateral pars 
defects as well as degenerative joint 
disease of the spine, or permanently 
aggravates those disorders.  No 
additional physical examination of the 
veteran is necessary, unless the 
examining physician determines 
otherwise.  The examiner should 
indicate that the claims file has been 
reviewed.  Based upon a review of the 
historical records and medical 
principles, the examiner should: 

(a) Provide an opinion as to whether 
there is a 50 percent probability or 
greater that the veteran's altered gait 
is etiologically related to his 
bilateral knee disabilities (both the 
stress fractures and the degenerative 
joint disease of the knees).

(b) If the veteran's service-connected 
bilateral knee disabilities caused his 
altered gait, the reviewer should 
provide an opinion as to whether there 
is a 50 percent probability or greater 
that the veteran's altered gait caused 
or contributed to the veteran's 
development of spondylolisthesis and 
bilateral pars defects and degenerative 
joint disease of the spine.  The 
examiner should specifically attempt to 
reconcile his/her opinion with the 
other opinions of record.  

(c) The reviewer should also provide an 
opinion as to whether gait alteration 
due to the service-connected bilateral 
knee disabilities aggravates, that is, 
permanently increases the pathology 
underlying the veteran's 
spondylolisthesis and bilateral pars 
defects and degenerative joint disease 
of the spine or permanently increases 
the symptoms of those disabilities.

The rationale for all opinions 
expressed must be provided.

3.  Then, the veteran's claims for 
service connection for 
spondylolisthesis and bilateral pars 
defects and degenerative joint disease 
of the spine should be readjudicated.  
If any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
returned the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



